 
Exhibit 10.1
 
BROADCOM CORPORATION
 
1998 STOCK INCENTIVE PLAN
(as Amended and Restated March 12, 2008)
 
ARTICLE ONE
 
GENERAL PROVISIONS
 

I.   PURPOSE OF THE PLAN

 
This amended and restated 1998 Stock Incentive Plan is intended to promote the
interests of Broadcom Corporation, a California corporation, by providing
eligible persons in the Corporation’s service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such service.
 
Capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the attached Appendix.
 
All share numbers in this restatement have been adjusted to reflect all splits
and dividends of the Corporation’s Common Stock subsequent to April 16, 1998,
including the three-for-two stock split that was effected on February 21, 2006
through the payment of a dividend of one additional share of Class A common
stock for every two shares of Class A common stock outstanding, and one
additional share of Class B common stock for every two shares of Class B common
stock outstanding, as of the record date of February 6, 2006.
 

II.   STRUCTURE OF THE PLAN

 
A.  The Plan as hereby amended and restated is divided into three equity
incentive programs:
 

  •  the Discretionary Grant Program, under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,     •  the Stock Issuance Program, under which eligible persons may be
issued shares of Common Stock pursuant to restricted stock or restricted stock
unit awards or other stock-based awards, made by and at the discretion of the
Plan Administrator, that vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or under which
shares of Common Stock may be issued through direct purchase or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary), and     •  the
Director Automatic Grant Program, under which Eligible Directors shall
automatically receive restricted stock units at designated intervals over their
period of Board service.

 
B.  The provisions of Articles One and Five shall apply to all equity programs
under the Plan and shall govern the interests of all persons under the Plan.
 
III.  ADMINISTRATION OF THE PLAN
 
A.  The Primary Committee shall have sole and exclusive authority to administer
the Discretionary Grant and Stock Issuance Programs with respect to Section 16
Insiders. Administration of the Discretionary Grant and Stock Issuance Programs
with respect to all other persons eligible to participate in those programs may,
at the Board’s discretion, be vested in the Primary Committee or a Secondary
Committee, or the Board may retain the power to administer those programs with
respect to all such persons. However, any discretionary Awards to members of the
Primary Committee must be authorized and approved by a disinterested majority of
the Board.
 
B.  Members of the Primary Committee or any Secondary Committee shall serve for
such period as the Board may determine and may be removed by the Board at any
time. The Board may also at any time terminate the functions of any Secondary
Committee and reassume all powers and authority previously delegated to such
committee.
 
C.  Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for


A-1



--------------------------------------------------------------------------------



 



proper administration of the Discretionary Grant and Stock Issuance Programs and
to make such determinations under, and issue such interpretations of, the
provisions of those programs and any outstanding Awards thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Grant and Stock
Issuance Programs under its jurisdiction or any Award thereunder.
 
D.  Service on the Primary Committee or the Secondary Committee shall constitute
service as a Board member, and members of each such committee shall accordingly
be entitled to full indemnification and reimbursement as Board members for their
service on such committee. No member of the Primary Committee or the Secondary
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award under the Plan.
 
E.  Administration of the Director Automatic Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
Award under that program.
 

IV.   ELIGIBILITY

 
A.  The persons eligible to participate in the Discretionary Grant and Stock
Issuance Programs are as follows:
 
(i)  Employees,
 
(ii)  non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and
 
(iii)  consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
 
B.  Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine (i) with respect
to Awards made under the Discretionary Grant Program, which eligible persons are
to receive such Awards, the time or times when those Awards are to be made, the
number of shares to be covered by each such Award, the status of any awarded
option as either an Incentive Option or a Non-Statutory Option, the exercise
price per share in effect for each Award (subject to the limitations set forth
in Article Two), the time or times when each Award is to vest and become
exercisable and the maximum term for which the Award is to remain outstanding,
and (ii) with respect to Awards under the Stock Issuance Program, which eligible
persons are to receive such Awards, the time or times when the Awards are to be
made, the number of shares subject to each such Award, the vesting schedule (if
any) applicable to the shares subject to such Award, and the cash consideration
(if any) payable for such shares.
 
C.  The Plan Administrator shall have the absolute discretion to grant options
or stock appreciation rights in accordance with the Discretionary Grant Program
and to effect stock issuances or other stock-based awards in accordance with the
Stock Issuance Program.
 
D.  Eligible Directors for purposes of the Director Automatic Grant Program
shall be limited to members of the Board who are not, at the time of such
determination, employees of the Corporation (or any Parent or Subsidiary).
However, a Board member who has previously been in the employ of the Corporation
(or any Parent or Subsidiary) shall not be eligible to receive an Award under
the Director Automatic Grant Program at the time he or she first becomes a
non-employee Board member, but shall be eligible to receive periodic Awards
under the Director Automatic Grant Program while he or she continues to serve as
an Eligible Director.
 

V.   STOCK SUBJECT TO THE PLAN

 
A.  The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. Subject to the automatic share increase provisions of
Section V.B. of this Article One and any additional shares authorized by the
vote of the Board and approved by the shareholders, as of March 12, 2008 the
number of shares of Common Stock reserved for issuance over the term of the Plan
shall not exceed 443,031,259 shares.1 To the extent any unvested shares of
Common Stock outstanding under the Predecessor Plans as of the Original
Effective Date are subsequently repurchased by the Corporation, at the option
exercise price paid per share, in connection with the holder’s termination of
Service prior to vesting in those shares, the
 

 
1 The Common Stock issuable under the Plan shall be Class A Common Stock, except
to the extent such stock is to be issued upon the exercise of outstanding
options incorporated from the Predecessor Plans. For those options, the issuable
stock shall be Class B Common Stock.


A-2



--------------------------------------------------------------------------------



 



repurchased shares shall be added to the reserve of Common Stock available for
issuance under the Plan, but in no event shall such addition exceed
27,000,000 shares.
 
B.  The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January each calendar
year during the term of the Plan by an amount equal to four and one-half percent
(4.5%) of the total number of shares of Class A and Class B Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed
45,000,000 shares.
 
C.  No one person participating in the Plan may be granted Awards for more than
9,000,000 shares of Common Stock in the aggregate per calendar year.
 
D.  Shares of Common Stock subject to outstanding Awards under the Plan
(including options incorporated into this Plan from the Predecessor Plans) shall
be available for subsequent issuance under the Plan to the extent (i) those
Awards expire or terminate for any reason prior to the issuance of the shares of
Common Stock subject to those Awards or (ii) the Awards are cancelled in
accordance with the cancellation-regrant provisions of Article Two. Unvested
shares issued under the Plan and subsequently cancelled or repurchased by the
Corporation at the original exercise or issue price paid per share pursuant to
the Corporation’s repurchase rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance under the Plan. All shares
that become available for reissuance under the Plan, including the shares of
Class B Common Stock subject to the outstanding options incorporated into this
Plan from the Predecessor Plans that expire or terminate unexercised and any
unvested shares of Class B Common Stock repurchased by the Corporation pursuant
to its repurchase rights, shall be issuable solely as Class A Common Stock. In
addition, should the exercise price of an option under the Plan be paid with
shares of Common Stock, the authorized reserve of Common Stock under the Plan
shall be reduced only by the net number of shares issued under the exercised
stock option. Should shares of Common Stock otherwise issuable under the Plan be
withheld by the Corporation in satisfaction of the withholding taxes incurred in
connection with the issuance, exercise or vesting of an Award under the Plan,
the number of shares of Common Stock available for issuance under the Plan shall
be reduced only by the net number of shares issued with respect to that Award.
 
E.  If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, appropriate
adjustments shall be made by the Plan Administrator to (i) the maximum number
and/or class of securities issuable under the Plan, (ii) the maximum number
and/or class of securities for which any one person may be granted Awards under
the Plan per calendar year, (iii) the number and/or class of securities for
which restricted stock unit awards are subsequently to be made under the
Director Automatic Grant Program to new and continuing Eligible Directors,
(iv) the number and/or class of securities and the exercise or base price per
share (or any other cash consideration payable per share) in effect under each
outstanding Award under the Discretionary Grant Program and the Director
Automatic Grant Program, (v) the number and/or class of securities and exercise
price per share in effect under each outstanding option incorporated into this
Plan from the Predecessor Plans, (vi) the number and/or class of securities
subject to each outstanding Award under the Stock Issuance Program and the cash
consideration (if any) payable per share thereunder, (vii) the maximum number
and/or class of securities by which the share reserve may increase automatically
each calendar year pursuant to the provisions of Section V.B of this Article One
and (viii) the maximum number and/or class of securities that may be added to
the Plan through the repurchase of unvested shares issued under the Predecessor
Plans. Similar adjustments shall be made to the number of shares of Class B
Common Stock issuable under the Plan and the number of shares subject to
outstanding stock options for Class B shares and exercise price per share in
effect under those options in the event of any similar changes to the
outstanding shares of Class B Common Stock. To the extent such adjustments are
to be made to outstanding Awards, those adjustments shall be effected in a
manner that shall preclude the enlargement or dilution of rights and benefits
under those Awards. The adjustments determined by the Plan Administrator shall
be final, binding and conclusive.


A-3



--------------------------------------------------------------------------------



 



ARTICLE TWO
 
DISCRETIONARY GRANT PROGRAM
 

I.   OPTION TERMS

 
Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
 

A.   Exercise Price.  

 
1.  The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.
 
2.  The exercise price shall become immediately due upon exercise of the option
and shall be payable in one or more of the forms specified below:
 
(i)  cash or check made payable to the Corporation,
 
(ii)  shares of Common Stock valued at Fair Market Value on the Exercise Date
and held for the period (if any) necessary to avoid any additional charges to
the Corporation’s earnings for financial reporting purposes, or
 
(iii)  to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a brokerage firm
(designated by the Corporation)1 to effect the immediate sale of the purchased
shares and remit to the Corporation, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable federal, state and local income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (b) the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm to complete the sale.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
B.  Exercise and Term of Options.  Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.
 
C.  Effect of Termination of Service.
 
1.  The following provisions shall govern the exercise of any options held by
the Optionee at the time of cessation of Service or death:
 
(i)  Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option or as otherwise specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with Optionee, but no such option shall be exercisable after the expiration of
the option term.
 
(ii)  Any option held by the Optionee at the time of death and exercisable in
whole or in part at that time may be subsequently exercised by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the Optionee’s designated beneficiary or beneficiaries of that option.
 
(iii)  Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while holding one or more outstanding
options under this Article Two, all those options shall terminate immediately
and cease to be outstanding.
 

 
1 With respect to Section 16 Insiders, the brokerage firm need only be
reasonably satisfactory to the Corporation for purposes of administering such
procedure.


A-4



--------------------------------------------------------------------------------



 



(iv)  During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
that option is at the time exercisable. No additional shares shall vest under
the option following the Optionee’s cessation of Service, except to the extent
(if any) specifically authorized by the Plan Administrator in its sole
discretion pursuant to an express written agreement with Optionee. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any shares for which the option has not been exercised.
 
2.  The Plan Administrator shall have complete discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:
 
(i)  extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or
 
(ii)  permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.
 
D.  Shareholder Rights.  The holder of an option shall have no shareholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price for and become a holder of
record of the purchased shares.
 
E.  Repurchase Rights.  The Plan Administrator shall have the discretion to
grant options that are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, any or
all of those unvested shares. The terms upon which such repurchase right shall
be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right.
 
F.  Transferability of Options.  The transferability of options granted under
the Plan shall be governed by the following provisions:
 
(i)  Incentive Options.  During the lifetime of the Optionee, Incentive Options
shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.
 
(ii)  Non-Statutory Options.  Non-Statutory Options shall be subject to the same
limitation on transfer as Incentive Options, except that the Plan Administrator
may structure one or more Non-Statutory Options so that the option may be
assigned in whole or in part during the Optionee’s lifetime by gift or pursuant
to a domestic relations order to one or more Family Members of the Optionee or
to a trust established exclusively for the Optionee and/or one or more such
Family Members. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.
 
(iii)  Beneficiary Designations.  Notwithstanding the foregoing, the Optionee
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.
 

II.   INCENTIVE OPTIONS

 
The terms specified below, together with any additions, deletions or changes
thereto imposed from time to time pursuant to the provisions of the Code
governing Incentive Options, shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Five shall be applicable to


A-5



--------------------------------------------------------------------------------



 



Incentive Options. Options that are specifically designated as Non-Statutory
Options when issued under the Plan shall not be subject to the terms of this
Section II.
 
A.  Eligibility.  Incentive Options may only be granted to Employees.
 
B.  Exercise Price.  The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.
 
C.  Dollar Limitation.  The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000). To the extent the Employee
holds two (2) or more such options that become exercisable for the first time in
the same calendar year, then for purposes of the foregoing limitation on the
exercisability of those options as Incentive Options, such options shall be
deemed to become first exercisable in that calendar year on the basis of the
chronological order in which they were granted, except to the extent otherwise
provided under applicable law or regulation.
 
D.  10% Shareholder.  If any Employee to whom an Incentive Option is granted is
a 10% Shareholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
 
III.  STOCK APPRECIATION RIGHTS
 
A.  Authority.  The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.
 
B.  Types.  Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”), and (ii) standalone stock appreciation rights (“Standalone Rights”).
 
C.  Tandem Rights.  The following terms and conditions shall govern the grant
and exercise of Tandem Rights.
 
1.  One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying stock option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.
 
2.  No such option surrender shall be effective unless it is approved by the
Plan Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section III may be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.
 
3. If the surrender of an option is not approved by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (i) five (5) business
days after the receipt of the rejection notice or (ii) the last day on which the
option is otherwise exercisable in accordance with the terms of the instrument
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the date of the option grant.
 
D.  Standalone Rights.  The following terms and conditions shall govern the
grant and exercise of Standalone Rights under this Article Two:
 
1.  One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Standalone Right not tied to any underlying option
under this Discretionary Grant Program. The Standalone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Standalone Right have a maximum term in excess of ten
(10) years measured from the grant date. Upon exercise of the Standalone Right,


A-6



--------------------------------------------------------------------------------



 



the holder shall be entitled to receive a distribution from the Corporation in
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.
 
2.  The number of shares of Common Stock underlying each Standalone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Standalone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.
 
3.  Standalone Rights shall be subject to the same transferability restrictions
applicable to Non-Statutory Options and may not be transferred during the
holder’s lifetime, except by gift or pursuant to a domestic relations order
covering the Standalone Right as marital property to one or more Family Members
of the holder or to a trust established exclusively for the holder and/or such
Family Members. In addition, one or more beneficiaries may be designated for an
outstanding Standalone Right in accordance with substantially the same terms and
provisions as set forth in Section I.F of this Article Two.
 
4.  The distribution with respect to an exercised Standalone Right may be made
in shares of Common Stock valued at Fair Market Value on the exercise date, in
cash, or partly in shares and partly in cash, as the Plan Administrator shall in
its sole discretion deem appropriate.
 
5.  The holder of a Standalone Right shall have no shareholder rights with
respect to the shares subject to the Standalone Right unless and until such
person shall have exercised the Standalone Right and become a holder of record
of shares of Common Stock issued upon the exercise of such Standalone Right.
 
E.  Post-Service Exercise.  The provisions governing the exercise of Tandem and
Standalone Appreciation Rights following the cessation of the recipient’s
Service or the recipient’s death shall be substantially the same as those set
forth in Section I.C of this Article Two for the options granted under the
Discretionary Grant Program.
 
F.  Net Counting.  Upon the exercise of any Tandem or Standalone Right under
this Section III, the share reserve under Section V of Article One shall only be
reduced by the net number of shares actually issued by the Corporation upon such
exercise, and not by the gross number of shares as to which such Tandem or
Standalone Right is exercised.
 

IV.   CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  No Award outstanding under the Discretionary Grant Program at the time of a
Change in Control shall vest and become exercisable on an accelerated basis if
and to the extent that: (i) such Award is, in connection with the Change in
Control, assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction, (ii) such Award is replaced with a cash retention program
of the successor corporation that preserves the spread existing at the time of
the Change in Control on the shares of Common Stock as to which the Award is not
otherwise at that time vested and exercisable and provides for the subsequent
vesting and payout of that spread in accordance with the same exercise/vesting
schedule applicable to those shares, or (iii) the acceleration of such Award is
subject to other limitations imposed by the Plan Administrator. However, if none
of the foregoing conditions are satisfied, each Award outstanding under the
Discretionary Grant Program at the time of the Change in Control but not
otherwise vested and exercisable as to all the shares at the time subject to
that Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, vest and
become exercisable as to all the shares of Common Stock at the time subject to
that Award and may be exercised as to any or all of those shares as fully vested
shares of Common Stock.
 
B.  All outstanding repurchase rights under the Discretionary Grant Program
shall also terminate automatically, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of any
Change in Control, except to the extent: (i) those repurchase rights are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.
 
C.  Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise expressly continued in full force
and effect pursuant to the terms of the Change in Control transaction.


A-7



--------------------------------------------------------------------------------



 



D.  Each option that is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities that
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. In the event outstanding Standalone Rights are to be assumed in
connection with a Change in Control transaction or otherwise continued in
effect, the shares of Common Stock underlying each such Standalone Right shall
be adjusted immediately after such Change in Control to apply to the number and
class of securities into which those shares of Common Stock would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the base price per share in effect under
each outstanding Standalone Right, provided the aggregate base price shall
remain the same, (iii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan, (iv) the maximum number and/or
class of securities for which any one person may be granted Awards under the
Plan per calendar year, (v) the maximum number and/or class of securities by
which the share reserve is to increase automatically each calendar year pursuant
to the automatic share increase provisions of the Plan, (vi) the number and/or
class of securities for which restricted stock unit awards are subsequently to
be made under the Director Automatic Grant Program to new and continuing
Eligible Directors (vii) the number and/or class of securities subject to each
outstanding Award under the Stock Issuance Program and the cash consideration
(if any) payable per share thereunder, and (viii) the maximum number and class
of securities that may be added to the Plan through the repurchase of unvested
shares issued under the Predecessor Plans. To the extent the actual holders of
the Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding Awards
under the Discretionary Grant Program, substitute, for the securities underlying
those assumed Awards, one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.
 
E.  The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall, immediately prior to the effective date of a Change in
Control or a Hostile Take-Over, vest and become exercisable as to all the shares
at the time subject to those Awards and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those Awards
are to be assumed or otherwise continued in full force and effect pursuant to
the express terms of such transaction. In addition, the Plan Administrator shall
have the discretionary authority to structure one or more of the Corporation’s
repurchase rights under the Discretionary Grant Program so that those rights
shall immediately terminate at the time of such Change in Control or
consummation of such Hostile Take-Over and shall not be assignable to successor
corporation (or parent thereof), and the shares subject to those terminated
rights shall accordingly vest in full at the time of such Change in Control or
consummation of such Hostile Take-Over.
 
F.  The Plan Administrator shall have full power and authority to structure one
or more outstanding Awards under the Discretionary Grant Program so that those
Awards shall immediately vest and become exercisable as to all of the shares at
the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Change in Control or a Hostile Take-Over in which those Awards do
not otherwise vest on an accelerated basis. Any Awards so accelerated shall
remain exercisable as to fully vested shares until the expiration or sooner
termination of their term. In addition, the Plan Administrator may structure one
or more of the Corporation’s repurchase rights under the Discretionary Grant
Program so that those rights shall immediately terminate with respect to any
shares held by the Optionee at the time of his or her Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.
 
G.  The portion of any Incentive Option accelerated in connection with a Change
in Control shall remain exercisable as an Incentive Option only to the extent
the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
 
H.  Awards outstanding under the Discretionary Grant Program shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.


A-8



--------------------------------------------------------------------------------



 



ARTICLE THREE
 
STOCK ISSUANCE PROGRAM
 

I.   STOCK ISSUANCE TERMS

 
A.  Issuances.  Shares of Common Stock may be issued under the Stock Issuance
Program through direct and immediate issuances without any intervening option
grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement that complies with the terms specified below. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to share right
awards or restricted stock units, awarded by and at the discretion of the Plan
Administrator, that entitle the recipients to receive the shares underlying
those awards or units upon the attainment of designated performance goals and/or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those awards or units.
 
B.  Issue Price.
 
1.  The price per share at which shares of Common Stock may be issued under the
Stock Issuance Program shall be fixed by the Plan Administrator, but shall not
be less than one hundred percent (100%) of the Fair Market Value per share of
Common Stock on the issuance date.
 
2.  Shares of Common Stock may be issued under the Stock Issuance Program for
any of the following items of consideration that the Plan Administrator may deem
appropriate in each individual instance:
 
(i)  cash or check made payable to the Corporation;
 
(ii)  past services rendered to the Corporation (or any Parent or
Subsidiary); or
 
(iii)  any other valid form of consideration permissible under the California
Corporations Code at the time such shares are issued.
 
C.  Vesting Provisions.
 
1.  Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service and/or upon attainment of specified performance objectives. The
elements of the vesting schedule applicable to any unvested shares of Common
Stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards or restricted stock units that entitle the recipients to
receive the shares underlying those awards and/or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units, including (without limitation) a deferred
distribution date following the termination of the Participant’s Service.
 
2.  The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of certain
pre-established corporate performance goals based on one or more of the
following criteria: (i) return on total shareholder equity; (ii) net income per
share of Common Stock; (iii) net income or operating income; (iv) earnings
before interest, taxes, depreciation, amortization and stock-based compensation
costs, or operating income before depreciation and amortization; (v) sales or
revenue targets; (vi) return on assets, capital or investment; (vii) cash flow;
(viii) market share; (ix) cost reduction goals; (x) budget comparisons;
(xi) implementation or completion of projects or processes strategic or critical
to the Corporation’s business operations; (xii) measures of customer
satisfaction; (xiii) any combination of, or a specified increase in, any of the
foregoing; and (xiv) the formation of joint ventures, research and development
collaborations, marketing or customer service collaborations, or the completion
of other corporate transactions intended to enhance the Corporation’s revenue or
profitability or expand its customer base; provided, however, that for purposes
of items (ii), (iii), (iv) and (vii) above, the Plan Administrator may, at the
time the Awards are made, specify certain adjustments to such items as reported
in accordance with generally accepted accounting principles in the
U.S. (“GAAP”), which will exclude from the calculation of those performance
goals one or more of the following: certain charges related to acquisitions,
stock-based compensation, employer payroll tax expense on certain stock option
exercises, settlement costs, restructuring costs, gains or losses on strategic


A-9



--------------------------------------------------------------------------------



 



investments, non-operating gains or losses, certain other non-cash charges,
valuation allowance on deferred tax assets, and the related income tax effects,
purchases of property and equipment, and any extraordinary non- recurring items
as described in Accounting Principles Board Opinion No. 30, provided that such
adjustments are in conformity with those reported by the Corporation on a
non-GAAP basis. In addition, such performance goals may be based upon the
attainment of specified levels of the Corporation’s performance under one or
more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business groups or divisions thereof or any Parent or Subsidiary. Performance
goals may include a minimum threshold level of performance below which no award
will be earned, levels of performance at which specified portions of an award
will be earned, and a maximum level of performance at which an award will be
fully earned. The Plan Administrator may provide that, if the actual level of
attainment for any performance objective is between two specified levels, the
amount of the award attributable to that performance objective shall be
interpolated on a straight-line basis.
 
3.  Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) that the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration or a substantial reduction in the value of outstanding
shares of Common Stock as a result of a spin-off transaction or an extraordinary
dividend or distribution, shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.
 
4.  The Participant shall have full shareholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares. The Participant shall
not have any shareholder rights with respect to the shares of Common Stock
subject to a restricted stock unit or share right award until that award vests
and the shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding restricted stock unit or share
right awards, subject to such terms and conditions as the Plan Administrator may
deem appropriate.
 
5.  Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash, cash equivalent or otherwise, the Corporation shall repay to the
Participant the same amount and form of consideration as the Participant paid
for the surrendered shares.
 
6.  The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock that would otherwise
occur upon the cessation of the Participant’s Service or the non-attainment of
the performance objectives applicable to those shares. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the shares of
Common Stock as to which the waiver applies. Such waiver may be effected at any
time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of performance objectives may be
waived with respect to shares that were intended at the time of issuance to
qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination or as otherwise provided
in Section II.E of this Article Three.
 
7.  Outstanding share right awards or restricted stock units under the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those awards or units, if the
performance goals or Service requirements established for such awards or units
are not attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were at
the time of grant intended to


A-10



--------------------------------------------------------------------------------



 



qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination or as otherwise provided
in Section II.E of this Article Three.
 

II.   CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Change in Control, except to the extent (i) those repurchase rights
are to be assigned to the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the express terms of the Change
in Control transaction or (ii) such accelerated vesting is precluded by other
limitations imposed in the Stock Issuance Agreement.
 
B.  Each outstanding Award under the Stock Issuance Program that is assumed in
connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control to apply
to the number and class of securities into which the shares of Common Stock
subject to the Award immediately prior to the Change in Control would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time, and appropriate adjustments shall also be made to
the cash consideration (if any) payable per share thereunder, provided the
aggregate amount of such consideration shall remain the same. If any such Award
is not so assumed or otherwise continued in effect or replaced with a cash
retention program that preserves the Fair Market Value of the shares underlying
the Award at the time of the Change in Control and provides for the subsequent
vesting and payout of that value in accordance with the vesting schedule in
effect for the Award at the time of such Change in Control, such Award shall
vest, and the shares of Common Stock subject to that Award shall be issued as
fully-vested shares, immediately prior to the consummation of the Change in
Control.
 
C.  The Plan Administrator shall have the discretionary authority to structure
one or more unvested Awards under the Stock Issuance Program so that the shares
of Common Stock subject to those Awards shall automatically vest (or vest and
become issuable) in whole or in part immediately upon the occurrence of a Change
in Control or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period (not to exceed
eighteen (18) months) following the effective date of that Change in Control
transaction.
 
D.  The Plan Administrator shall also have the discretionary authority to
structure one or more unvested Awards under the Stock Issuance Program so that
the shares of Common Stock subject to those Awards shall automatically vest (or
vest and become issuable) in whole or in part immediately upon the occurrence of
a Hostile Take-Over or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period (not
to exceed eighteen (18) months) following the effective date of that Hostile
Take-Over.
 
E.  The Plan Administrator’s authority under Paragraphs C and D of this
Section II shall also extend to any Award intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those Awards pursuant to Paragraph C or D of this
Section II may result in their loss of performance-based status under Code
Section 162(m).


A-11



--------------------------------------------------------------------------------



 



ARTICLE FOUR
 
DIRECTOR AUTOMATIC GRANT PROGRAM
 
The provisions of the Director Automatic Grant Program set forth in this
Article Four were amended and modified by the Board on February 7, 2008, subject
to shareholder approval at the 2008 Annual Meeting. Accordingly, if such
shareholder approval is obtained, then the following terms and provisions shall
govern the Awards made under this Director Automatic Grant Program, effective
with the Awards made to the continuing non-employee Board members at the 2008
Annual Meeting. Any Awards made under this Director Automatic Grant Program
prior to the February 7, 2008 amendment shall remain in full force and effect in
accordance with the terms of the documents evidencing such Awards. Should such
shareholder approval not be obtained, then the provisions of this Article Four
as in effect immediately prior to the February 7, 2008 amendment shall continue
in full force and effect.
 

I.   TERMS

 
A.  Grant Dates.  Grants under this amended Article Four shall be made on the
dates specified below:
 
1.  On the date of each annual meeting of shareholders, beginning with the 2008
Annual Meeting of Shareholders, each individual who is to continue to serve as
an Eligible Director, whether or not that individual is standing for re-election
to the Board at that particular annual meeting of shareholders, shall
automatically be granted restricted stock units covering that number of shares
of Common Stock (rounded up to the next whole share) determined by dividing the
dollar sum of Three Hundred Thousand Dollars ($300,000) by the Fair Market Value
per share of Common Stock on such date. There shall be no limit on the number of
such annual restricted stock unit awards any one Eligible Director may receive
over his or her period of Board service.
 
2.  Each individual who commences service as an Eligible Director by reason of
his or her election to the Board at an annual meeting of shareholders shall
automatically be granted restricted stock units covering that number of shares
of Common Stock (rounded up to the next whole share) determined by dividing the
dollar sum of Three Hundred Thousand Dollars ($300,000) by the Fair Market Value
per share of Common Stock on the date of such annual meeting.
 
3.  Each individual who is first elected or appointed as an Eligible Director at
any time after the date of the 2008 Annual Meeting of Shareholders and other
than as a result of his or her initial election to the Board at an annual
meeting of shareholders, shall, on the date he or she commences Service as an
Eligible Director, automatically be granted the following Award, provided such
individual has not previously been in the employ of the Corporation (or any
Parent or Subsidiary):
 

  •   a restricted stock unit award covering that number of shares of Common
Stock determined (i) first by multiplying the dollar sum of Three Hundred
Thousand Dollars ($300,000) by a fraction the numerator of which is the number
of months (including any partial month, expressed as a fraction) that will
elapse between the date he or she commences Service as an Eligible Director and
the first May 5th next succeeding such Service commencement date and the
denominator of which is 12 months and (ii) then, by dividing the pro-rated
dollar amount so calculated by the Fair Market Value per share on such
commencement date.

 
B.  Vesting of Restricted Stock Units and Issuance of Shares.   Each restricted
stock unit award shall vest in a series of one or more successive equal
quarterly installments over the period measured from the date of such award and
ending no later than the next succeeding 5th day of May. The quarterly vesting
dates shall be the 5th day of February, May, August and November each year, with
the first such quarterly vesting date to be at least thirty (30) days after the
date of the award and the final vesting date to be the earlier of (i) the last
quarterly vesting date determined for such award in accordance with the
foregoing specified dates or (ii) the day immediately preceding the date of the
first annual meeting of shareholders following the date of such award. The Board
member shall not vest in any additional restricted stock units following his or
her cessation of service as a Board member; provided, however, that each
restricted stock unit award held by an Eligible Director under the Director
Automatic Grant Program will immediately vest in full upon his or her cessation
of Board service by reason of death or Permanent Disability. As the restricted
stock units under the Director Automatic Grant Program vest in one or more
installments, the shares of Common Stock underlying those vested units shall be
promptly issued; provided, however, that the Compensation Committee may allow
one or more Eligible Directors to defer, in accordance with the applicable
deferral election requirements in effect under Code Section 409A and the
Treasury Regulations issued thereunder, the issuance of the shares beyond the
applicable vesting date to a designated date


A-12



--------------------------------------------------------------------------------



 



or until cessation of Board service or an earlier change in control event (as
determined in accordance with such Treasury Regulations).
 

II.   CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  In the event of any Change in Control or Hostile Take-Over while the
Eligible Director remains a Board member, the following provisions shall apply:
 

  •  The shares of Common Stock that are at the time of such Change in Control
or Hostile Take-Over subject to any outstanding restricted stock units awards
made to such Director under the Director Automatic Grant Program shall,
immediately prior to the effective date of the Change in Control or Hostile
Take-Over, vest in full and be issued to such individual as soon as
administratively practicable thereafter, but in no event later than fifteen
(15) business days after the effective date of such transaction; provided,
however, that should there be a deferral election in effect at that time for any
Eligible Director, then the issuance of the vested shares (or any other
securities or consideration in which those vested shares of Common Stock may
have been converted in the Change in Control or Hostile Take-Over transaction)
shall be issued or distributed solely in accordance with the permissible Code
Section 409A payment date or event specified in that deferral election.

 
B.  The existence of outstanding Awards under the Director Automatic Grant
Program shall in no way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
 
III.  REMAINING TERMS
 
The remaining terms of each restricted stock unit award under the Director
Automatic Grant Program shall be as set forth in the form restricted stock unit
award agreement approved by the Compensation Committee to evidence the Awards
made under this Article Four.


A-13



--------------------------------------------------------------------------------



 



ARTICLE FIVE
 
MISCELLANEOUS
 

I.   TAX WITHHOLDING

 
A.  The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of Awards under the Plan shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.
 
B.  The Plan Administrator may, in its discretion, provide any or all Optionees
or Participants to whom Awards are made under the Plan (other than the Awards
made under the Director Automatic Grant Program) with the right to utilize
either or both of the following methods to satisfy all or part of the
Withholding Taxes to which those holders may become subject in connection with
the issuance, exercise or vesting of those Awards.
 
Stock Withholding:  The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the issuance, exercise or vesting
of those Awards a portion of those shares with an aggregate Fair Market Value
equal to the percentage of the Withholding Taxes (not to exceed one hundred
percent (100%)) designated by the Optionee or Participant and make a cash
payment equal to such Fair Market Value directly to the appropriate taxing
authorities on such individual’s behalf. The shares of Common Stock so withheld
shall not reduce the number of shares of Common Stock authorized for issuance
under the Plan.
 
Stock Delivery:  The election to deliver to the Corporation, at the time the
Award is issued, exercised or vests, one or more shares of Common Stock
previously acquired by such the Optionee or Participant (other than in
connection with the issuance, exercise or vesting triggering the Withholding
Taxes) with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%)) designated by such
holder. The shares of Common Stock so delivered shall not be added to the shares
of Common Stock authorized for issuance under the Plan.
 

II.   SHARE ESCROW/LEGENDS

 
Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.
 
III.  EFFECTIVE DATE AND TERM OF THE PLAN
 
A.  The Plan became effective immediately on the Original Effective Date. Awards
may be granted under the Discretionary Grant Program, the Stock Issuance Program
and the Director Automatic Grant Program at any time on or after the Original
Effective Date.
 
B.  The Plan shall serve as the successor to the Predecessor Plans, and no
further option grants or direct stock issuances shall be made under the
Predecessor Plans after April 16, 1998. All options outstanding under the
Predecessor Plans on April 16, 1998 were incorporated into the Plan at that time
and are treated as outstanding options under the Plan. However, each outstanding
option so incorporated shall continue to be governed solely by the terms of the
documents evidencing such option, and no provision of the Plan shall be deemed
to affect or otherwise modify the rights or obligations of the holders of such
incorporated options with respect to their acquisition of shares of Common
Stock.
 
C.  One or more provisions of the Plan, including (without limitation) the
option/vesting acceleration provisions of Article Two relating to Changes in
Control and Hostile Take-Overs, may, in the Plan Administrator’s discretion, be
extended to one or more options incorporated from the Predecessor Plans that do
not otherwise contain such provisions.
 
D.  The Plan was amended and restated by the Board on February 7, 2008 (the
“February 2008 Restatement”), subject to shareholder approval at the 2008 Annual
Meeting of Shareholders, to amend the provisions of the Director Automatic Grant
Program, and was further amended and restated on March 12, 2008 to extend the
term of the Plan and to revise the adjustments that may be made to certain
performance criteria that may serve as vesting conditions for performance-based
awards under the Stock Issuance Program (the “March 2008 Restatement” and
together with the February 2008 Restatement, the “2008 Restatements”). The
revisions to the Plan shall not become effective unless the shareholders approve
the 2008 Restatements at the 2008 Annual Meeting of Shareholders. Should
shareholder approval not be obtained at the 2008 Annual Meeting of Shareholders,
the proposed revisions to the Director Automatic Grant Program,


A-14



--------------------------------------------------------------------------------



 



the extension of the term of the Plan and the revision to the performance
criteria under the Stock Issuance Program will not be implemented. The Plan
will, however, continue in effect, and Awards will continue to be made under the
Plan until all the shares available for issuance under the Plan have been issued
pursuant to Awards made under the Plan.
 
E.  The Plan shall terminate upon the earliest to occur of (i) March 12, 2018,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully-vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate March 12, 2018, all Awards outstanding at that time shall continue to
have force and effect in accordance with the provisions of the documents
evidencing such Awards.
 

IV.   AMENDMENT OF THE PLAN

 
A.  The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, shareholder
approval will be required for any amendment to the Plan that (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to receive
option grants or other awards under the Plan, (iii) materially increases the
benefits accruing to the Optionees and Participants under the Plan or materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (iv) materially extends the term of the Plan or (v) expands the
types of awards available for issuance under the Plan.
 
B.  Awards may be made under the Plan that involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased either by (1) the automatic annual share increase
provisions of Section V.B. of Article One or (2) shareholder approval of an
amendment of the Plan sufficiently increasing the share reserve. If shareholder
approval is required and is not obtained within twelve (12) months after the
date of the first such excess Award, then all Awards made on the basis of such
excess shares shall terminate and cease to be outstanding.
 

V.   USE OF PROCEEDS

 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 

VI.   REGULATORY APPROVALS

 
A.  The implementation of the Plan, the grant of any Award and the issuance of
shares of Common Stock in connection with the issuance, exercise or vesting of
any Award made under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having
jurisdiction over the Plan, the Awards made under the Plan and the shares of
Common Stock issuable pursuant to those Awards.
 
B.  No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
stock exchange on which Common Stock is then listed for trading.
 

VII.   NO EMPLOYMENT/SERVICE RIGHTS

 
Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.


A-15



--------------------------------------------------------------------------------



 



APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A.  Award shall mean any of the following stock or stock-based awards authorized
for issuance or grant under the Plan: stock option, stock appreciation right,
direct stock issuance, restricted stock or restricted stock unit award or other
stock-based award.
 
B.  Board shall mean the Corporation’s Board of Directors.
 
C.  Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i)  a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
 
(ii)  a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii)  the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders or pursuant to a private transaction or series of
transactions with one or more of the Corporation’s shareholders.
 
D.  Code shall mean the Internal Revenue Code of 1986, as amended.
 
E.  Common Stock shall mean the Corporation’s Class A Common Stock.
 
F.  Corporation shall mean Broadcom Corporation, a California corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Broadcom Corporation that shall by appropriate action adopt the Plan.
 
G.  Director Automatic Grant Program shall mean the director automatic grant
program in effect under Article Four of the Plan for the Eligible Directors.
 
H.  Discretionary Grant Program shall mean the discretionary grant program in
effect under Article Two of the Plan pursuant to which stock options and stock
appreciation rights may be granted to one or more eligible individuals.
 
I.  Eligible Director shall mean a Board member who is not, at the time of such
determination, an employee of the Corporation (or any Parent or Subsidiary) and
who is accordingly eligible to participate in the Director Automatic Grant
Program in accordance with the eligibility provisions of Articles One and Four.
 
J.  Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
 
K.  Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
L.  Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i)  If the Common Stock is at the time traded on the Nasdaq Global Select
Marketsm (or the Nasdaq Global Market), then the Fair Market Value shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading begins) on the Nasdaq Global Select
Market (or the Nasdaq Global Market) on the date in question, as such price is
reported by The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(ii)  If the Common Stock is at the time listed on any other Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours


A-16



--------------------------------------------------------------------------------



 



trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
M.  Family Member means, with respect to a particular Optionee or Participant,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, bother-in-law or sister-in-law.
 
N.  Hostile Take-Over shall mean either of the following events effecting a
change in control or ownership of the Corporation:
 
(i)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s shareholders that the Board
does not recommend such shareholders to accept, or
 
(ii)  a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
composed of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
 
O.  Incentive Option shall mean an option that satisfies the requirements of
Code Section 422.
 
P.  Involuntary Termination shall mean the termination of the Service of any
individual that occurs by reason of:
 
(i)  such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or
 
(ii)  such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation that materially reduces his or her duties and
responsibilities or the level of management to which he or she reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance-based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.
 
Q.  Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss any Optionee, Participant or other person in the Service
of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.
 
R.  1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
S.  Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
T.  Optionee shall mean any person to whom an option is granted under the
Discretionary Grant or Director Automatic Grant Program.
 
U.  Original Effective Date shall mean February 3, 1998.
 
V.  Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


A-17



--------------------------------------------------------------------------------



 



W.  Participant shall mean any person who is issued shares of Common Stock or
restricted stock units or other stock-based awards under the Stock Issuance
Program, and any person who is issued restricted stock units under the Director
Automatic Grant Program.
 
X.  Permanent Disability or Permanently Disabled shall mean the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is both
(i) expected to result in death or determined to be total and permanent by two
(2) physicians selected by the Corporation or its insurers and acceptable to the
Optionee or the Participant (or the Optionee’s or Participant’s legal
representative), and (ii) to the extent the Optionee is eligible to participate
in the Corporation’s long-term disability plan, entitles the Optionee or the
Participant to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining a Permanent
Disability in accordance with the foregoing shall be completed no later than the
later of (i) the close of the calendar year in which the Optionee’s or the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service. However, solely for
purposes of the Director Automatic Grant Program, Permanent Disability or
Permanently Disabled shall mean the inability of the Eligible Director to
perform his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.
 
Y.  Plan shall mean the Corporation’s 1998 Stock Incentive Plan, as set forth in
this document.
 
Z.  Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or a Secondary Committee, which is authorized to administer
the Discretionary Grant and Stock Issuance Programs with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under those programs with respect to the persons then
subject to its jurisdiction.
 
AA.  Predecessor Plans shall collectively mean the Corporation’s 1994 Amended
and Restated Stock Option Plan and the Special Stock Option Plan, as in effect
immediately prior to the Original Effective Date hereunder.
 
BB.  Primary Committee shall mean the committee of two (2) or more Eligible
Directors appointed by the Board to administer the Discretionary Grant and Stock
Issuance Programs with respect to Section 16 Insiders.
 
CC.  Secondary Committee shall mean a committee of two or more Board members
appointed by the Board to administer the Discretionary Grant and Stock Issuance
Programs with respect to one or more classes of eligible persons other than
Section 16 Insiders.
 
DD.  Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liability provisions of Section 16 of the
1934 Act.
 
EE.  Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, an Eligible
Director or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the Award made to such person.
For purposes of the Plan, an Optionee or Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) the Optionee or Participant no longer performs services in any of the
foregoing capacities for the Corporation or any Parent or Subsidiary or (ii) the
entity for which the Optionee or Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Optionee or
Participant may subsequently continue to perform services for that entity.
 
FF.  Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.
 
GG.  Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
 
HH.  Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.
 
II.  Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


A-18



--------------------------------------------------------------------------------



 



JJ.  10% Shareholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
 
KK.  Withholding Taxes shall mean the federal, state and local income and
employment taxes to which the Optionee or Participant may become subject in
connection with the issuance, exercise or vesting of the Award made to him or
her under the Plan.


A-19